Citation Nr: 1508056	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2014, the Board issued a decision finding that new and material evidence had been received to reopen the previously denied hearing loss, tinnitus, hypertension, and peripheral neuropathy.  However, the Board remanded the underlying service connection claims for further development, to include VA examinations to address the etiology of these disabilities.  Such examinations were accomplished in July 2014, and, as detailed below, the Board finds they are adequate for resolution of this case.  All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a hearing loss disability that was incurred in or otherwise the result of his active service.

2.  The competent and credible evidence reflects that the Veteran's tinnitus did not originate during his active service.

3.  The record reflects the Veteran had active service in the Republic of Vietnam, and was presumptively exposed to herbicides at that time.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has hypertension that was incurred in or otherwise the result of his active service, to include his presumptive exposure to herbicides therein.

5.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has peripheral neuropathy of the lower extremities that was incurred in or otherwise the result of his active service, to include his presumptive exposure to herbicides therein.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for a grant of service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for a grant of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for a grant of service connection for peripheral neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2010, which is clearly prior to the May 2010 rating decision that is the subject of this appeal.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Moreover, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  In fact, he indicated in an October 2014 statement that he had no other evidence or information to submit regarding his appellate claims.

The Board further notes the Veteran was accorded VA medical examinations in July 2014 which included opinions that addressed the etiology of his claimed disabilities.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Initially, the Board notes that VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As the opinions of the July 2014 VA examiners were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  None of these opinions were expressed in speculative or equivocal terms.  Further, they are all supported by stated rationale which includes reference to the Veteran's documented medical history.  No competent medical evidence is of record which specifically refutes the opinions of these VA examiners, and no prejudice has been demonstrated therein.  Accordingly, the Board finds that these examinations are adequate and entitled to significant probative value in the resolution of these claims.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include hypertension and organic diseases of the nervous system such as sensorineural hearing loss, and tinnitus when there is evidence of acoustic trauma.  See 38 C.F.R. §§ 3.307, 3.309(a).  Fountain v. McDonald, No. 13-0540 (U. S. Vet. App. February 9, 2015).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Similarly, for VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

In short, specific medical testing is required to diagnose both hearing loss and hypertension for VA purposes.  Similarly, while the Veteran is competent to describe visible symptoms of his lower extremities, such as numbness and pain, his claimed peripheral neuropathy is a complex medical disability that also requires competent medical evidence to diagnose.  The Board also notes that there were no entries showing a diagnosis of or treatment for these three claimed disabilities in the service treatment records; and that the first competent medical diagnosis of such was years after his separation from service.  As such, the Board finds that competent medical evidence is required to diagnose and determine the etiology of hypertension, hearing loss and peripheral neuropathy.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that, as the first competent medical evidence of the Veteran's hearing loss, tinnitus and hypertension were years after service, he is not entitled to a grant of service connection for these disabilities under 38 C.F.R. §§ 3.307, 3.309(a) for chronic disease(s) present to a compensable degree within the first post-service year.


Analysis - Hearing Loss

The Veteran essentially contends that he developed hearing loss as a result of in-service acoustic trauma/noise exposure.

There is no evidence of hearing loss for VA purposes in the Veteran's service treatment records.  For example, audio evaluation conducted as part of his March 1969 induction examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
-5
-5
--
5
--
LEFT
-5
-5
-5
--
-5
--

No audio examination appears to have been conducted as part of his June 1971 expiration of term of service examination.  Nevertheless, the Veteran's ears were clinically evaluated as normal on both of these examinations.  The Board also reiterates that the first competent medical evidence showing a hearing loss disability per 38 C.F.R. § 3.385 or hearing loss per Hensley, supra, was years after service.

The Board further notes that there is no competent medical opinion that relates the etiology of the Veteran's current hearing loss disability to service.  In fact, the July 2014 VA audio examination contains an opinion against such a finding, as did a prior VA audio examination in April 2006.  In this regard, both examinations took note of the fact there was no evidence of hearing loss for VA purposes until years after service, and that there was evidence of post-service occupational noise exposure.  The July 2014 VA examiner also indicated that the hearing loss could be due to aging.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a hearing loss disability that was incurred in or otherwise the result of his active service.


Analysis - Peripheral Neuropathy and Hypertension

The Veteran had indicated, in part, that his hypertension developed while on active duty and he was treated for such during his active service to include specific medication.  However, his service treatment records do not contain any entries showing a diagnosis of or treatment for hypertension while on active duty.  Further, his blood pressure was noted as 132/80 (systolic/diastolic) on his March 1969 induction examination, and 132/76 on his June 1971 expiration of term of service examination.  As such, these readings do not constitute evidence of hypertension for VA purposes.  Moreover, there is no competent medical evidence of hypertension, or peripheral neuropathy of the lower extremities, until years after service.  The Board has already determined that competent medical evidence is required to diagnose both disabilities.

In view of the foregoing, the Board finds that this evidence calls into question the Veteran's reliability as a historian of his hypertension.

The Veteran has also contended that both his hypertension and peripheral neuropathy are due to herbicide exposure while he was on active duty in Vietnam.

Under the law, a veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116.  In this case, the record reflects the Veteran did have service in Vietnam during that period, and, as such, he was presumptively exposed to herbicides at that time.

The law also provides that veterans exposed to herbicides are presumed service-connected for certain conditions, even if there is no record of such disease during service, including ischemic heart disease and acute, subacute/early onset peripheral neuropathy.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (The Board notes that the regulations have changed during the pendency of the Veteran's appeal, with the term "acute and subacute peripheral neuropathy" being replaced with "early onset peripheral neuropathy" in 38 C.F.R. §§ 3.307(a)(6)(ii)  and 3.309(e)).

The Board notes, however, that in order to qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the peripheral neuropathy (either acute, subacute, or early-onset) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).  In this case, the Board has already found that there is no competent medical evidence of the Veteran's peripheral neuropathy of the lower extremities until years after his separation from service.  Stated differently, the record does not reflect it was manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to herbicides.  

The Board further notes that VA has specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke that do not directly affect the muscles of the heart.  38 C.F.R. § 3.309(e), Note 3; 75 Fed. Reg. 53202, 53204 (2010).

For these reasons, the Board finds that the Veteran is not entitled to a grant of service connection for his hypertension or peripheral neuropathy pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).

Despite the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In this case, the Board has found that competent medical evidence is required to diagnose the Veteran's claimed hypertension and peripheral neuropathy, and to determine the etiology thereof.  Here, no competent medical evidence is of record which relates the etiology of these disabilities to the Veteran's active service.  In fact, the July 2014 VA examinations in this case contain opinions against such a finding.  The Board has already found that these examinations are adequate and entitled to specific probative value in the instant case.

The Board acknowledges that the Veteran's accredited representative has criticized the VA examinations, in pertinent part, for not specifically stating whether the claimed disabilities could be related to the presumed in-service herbicide exposure; and that they only noted the particulars of the presumptive provisions.  However, this action is consistent with the fact that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010).

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has hypertension and/or peripheral neuropathy of the lower extremities that was incurred in or otherwise the result of his active service, to include his presumptive exposure to herbicides therein.

Analysis -Tinnitus

The Veteran contends that he has had tinnitus since service, reporting it was due to the noise from incoming rounds at a base camp, and when a South Vietnamese soldier shot a 155 cannon over his head while the Veteran was on guard duty.  

The record shows no complaints of tinnitus during service, or until decades after service, and while tinnitus is such that the Veteran himself is competent to establish its existence, it is the Board's conclusion he has not credibly established its time of onset.  These facts, together with the adverse opinions from those who have examined the Veteran for VA purposes, render the greater weight of the evidence to be against this claim.  

As mentioned above, the Veteran has contended his tinnitus started in service, and dates it either from the noise of incoming rounds, or from a cannon fired over his head.  The fact that the Veteran's memory is imprecise as to the point from which tinnitus began, however, calls into question the accuracy of his contention generally, and whether or when he had it at all.  When that doubt is combined with the fact his service treatment records show he established a pattern of reporting his medical problems (he reports complaints related to the knees, sinus, headaches, feet, left upper quadrant, a sore throat, urethral discharge, and rash on the legs), but never reports tinnitus; and with his contention that he was treated for hypertension in service, and the treatment records show he was not, the reasonable conclusion is that the Veteran is not an accurate medical historian.  Given that conclusion, the Board finds that the Veteran's contentions regarding the onset or history of his tinnitus is not factually reliable.  This leaves the medical records as the most probative evident to consider in this claim.  These do not show the presence of tinnitus until many years after service, and none link the condition to service.  

The July 2014 examiner indicated it would be speculative to link current tinnitus to service in the context of a record with no reported hearing loss or tinnitus in service, the period of service only lasting 22 months, and a period of 42 years since service and the 2014 examination.  

An April 2006 examiner indicated it is less likely than not that tinnitus would be related to service, noting the absence of any complaints in service, and the existence of significant noise exposure post service during the Veteran's employment.  

In these circumstances, the most probative evidence is against the Veteran's claim, and service connection for tinnitus is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension, to include as due to herbicide exposure, is denied.

Service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure, is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


